Citation Nr: 1435242	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.    

2.  Entitlement to service connection for a bilateral foot disability.    

3.  Entitlement to an increased rating in excess of 20 percent for right ankle sprain.  

4.  Entitlement to an increased rating in excess of 20 percent for left ankle instability.  

5.  Entitlement to an increased compensable rating for varicose veins of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1990.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that further examination of the service-connected right and left ankle disabilities and the varicose veins of the right leg is necessary.  Review of the record shows that the service-connected disabilities were last examined in September 2010.  In statements dated in January 2011 and June 2011, the Veteran stated that her service-connected disabilities had worsened.  She stated that she sought treatment from a VA podiatrist in March 2010 for severe pain and swelling in the ankles. The Veteran indicated that she was unable to stay at a job at Dunkin Donuts because the constant standing caused severe pain and swelling in her ankles and this pain projected to her low back and caused her to be unable to walk for several days.  She asserts that she was given braces to wear on her feet.  The Veteran is competent to report the observable symptom of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Because of the evidence of possible worsening since the last examination and in order to ensure that the record reflects the current severity of the Veteran's service-connected disabilities, a more contemporaneous examination is needed to determine the severity of the ankle and varicose veins disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran also asserts that the pain from the service-connected ankle disabilities has affected her feet and the pain projects to her back.  She contends that she sought medical treatment for the feet at a podiatrist.  See the June 2011 and January 2011 statements.  The Veteran is competent to report observable symptoms such as pain.  This is sufficient evidence to warrant an examination, since there is competent evidence of current symptoms of disability and a report of symptoms that may be associated with or related to the service-connected ankle disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  The September 2010 VA examination report does not provide an opinion as to whether the service-connected ankle and varicose veins disabilities cause or aggravate the claimed back and foot disabilities. 

In the January 2011 and June 2011 statements, the Veteran stated that she sought medical treatment for the foot pain at a VA podiatrist.  The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected ankle and varicose veins disabilities and the claimed back and foot disabilities from December 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO/AMC should also appropriately contact the Veteran by letter and request that she provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected ankle and varicose veins disabilities and the claimed back and foot disabilities.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment of the service-connected ankle and varicose veins disabilities and the claimed back and foot disabilities from December 2010.     

2.  Contact the Veteran in order to have her identify any other VA or non-VA medical treatment rendered for the service-connected ankle and varicose veins disabilities and the claimed back and foot disabilities.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left and right ankle disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-ray examinations) should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the disabilities.  

The examiner should report all manifestations of the right and left ankle disabilities.  The examiner should report the range of motion of the right and left ankles in degrees including plantar flexion and dorsiflexion and the examiner should opine whether any limited motion is moderate or marked.  The examiner should indicate whether there is ankylosis of the right and left ankles and whether there is abduction, adduction, inversion, and/or eversion deformity.  The examiner should report whether the right and left ankle disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should indicate the effect each service-connected disability has, if any, on the Veteran's current level of occupational impairment.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected varicose veins of the right leg.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-ray examinations) should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the disabilities.  

The examiner should describe in detail all symptomatology associated with the Veteran's varicose veins of the right leg.  The examiner must indicate whether the varicose veins are asymptomatic, palpable, or visible.  The examiner must specifically state whether there is evidence of intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation or compression hosiery; or persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; or persistent edema and stasis pigmentation or eczema with or without intermittent ulceration; or persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.

The examiner should indicate the effect each service-connected disability has, if any, on the Veteran's current level of occupational impairment.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  Schedule the Veteran for a VA examination to obtain a medical opinion as to the etiology of the claimed back and foot disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies (to include x-ray examinations) should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the disabilities.  

The examiner should report all current diagnoses for the claimed back and feet disabilities.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current back and/or foot disability that is due to injury or other event of the Veteran's period of active service.  Attention is invited to the entrance examination dated in January 1989 which shows a diagnosis of mild asymptomatic pes planus.  The examiner should provide an opinion as to whether the pes planus increased in severity during service beyond the natural progression of the disease.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current back and/or foot disability that is caused or aggravated by the service-connected left and right ankle disabilities and/or the varicose veins of the right ankle.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

6.  After completing all indicated development and any additional development deemed necessary, readjudicate the increased rating claims and service connection claims on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



